 1

 2

 3

 4                        UNITED STATES DISTRICT COURT
 5                               EASTERN DISTRICT OF CALIFORNIA

 6

 7    JAMYSON HARRIS,                                  Case No. 1:18-cv-00699-LJO-BAM
 8                       Plaintiff,                    ORDER STRIKING PLAINTIFF’S UNSIGED
                                                       MOTION OF DISMISSAL
 9           v.
                                                       (Doc. No. 15)
10    TULARE COUNTY SOCIAL SERVICES,
      et al.,
11
                         Defendants.
12

13
            Plaintiff Jamyson Harris is proceeding pro se and in forma pauperis in this civil action. On
14
     March 4, 2019, Plaintiff filed a document entitled “Motion of Dismissal,” which seeks dismissal of
15
     this action without prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). (Doc. No.
16
     15.) However, the motion is not signed, and the signature line is blank.
17
            Unsigned filings cannot be considered by the Court, and therefore the filing will be stricken.
18
     Fed. R. Civ. P. 11(a); Local Rule 131. Each document submitted for filing must be signed by the
19
     filing party. Local Rule 131(b); Fed. R. Civ. P. 11(a). Accordingly, the motion filed on March 4,
20
     2019 (Doc. No. 15), is STRICKEN from the record for lack of signature. Plaintiff may re-file the
21
     document with his original signature for the Court’s consideration.
22   IT IS SO ORDERED.
23
        Dated:     March 7, 2019                              /s/ Barbara   A. McAuliffe             _
24                                                     UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                       1
